Citation Nr: 1003768	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, claimed obsessive compulsive disorder (OCD), to 
include as due to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Gina Fraternali, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D. P., DMH




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to 
November 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran appeared at a September 2007 hearing before the Board 
at the RO.  A transcript is of record.    

Additional evidence was received from the Veteran with 
written waiver of preliminary RO review at the aforementioned 
September 2007 hearing.  Additional items of evidence were 
received in 2008 and 2009 together with written 
communications from the Veteran's representative waiving 
preliminary RO review of the new evidence.  

A medical expert opinion was obtained by the  Board, and the 
Veteran and his representative were furnished copies and an 
opportunity to respond.  The Board subsequently received a 
statement from the Veteran asking that the case be remanded 
to the RO as well as a statement from the Veteran's 
representative waiving RO review and asking that the Board 
proceed.  In response to a Board request for clarification, 
the Veteran's representative submitted a January 20, 2010, 
letter indicating that the Veteran was requesting that the 
Board adjudicate his appeal and not remand the case.  
Accordingly, the Board proceeds with the following decision. 

In December 2009 written argument, the Veteran's 
representative sets forth contentions to the effect that the 
Veteran is unable to obtain or retain gainful employment due 
to his OCD as well as his tinnitus.  In light of the 
following favorable decision of the Board on the service 
connection for OCD issue, the December 2009 argument can be 
viewed as a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This matter is hereby referred to the 
RO for development and adjudication.  


FINDING OF FACT

The Veteran's service-connected tinnitus has resulted in an 
increase in the underlying severity of the Veteran's OCD.


CONCLUSION OF LAW

The Veteran's OCD has been aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability, 
claimed as OCD, to include as due to service-connected 
tinnitus.  The record in this case includes various medical 
opinions together with copies of medical literature.  The 
Veteran and witnesses supporting his claim have offered sworn 
testimony.  As hereinafter discussed, matters of medical 
complexity have been referred to appropriate specialists.  
The case is now fully developed and ready for appellate 
review.  
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
can be granted for a disability that is aggravated by a 
service-connected disability, and compensation can be paid 
for any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the evidence, service treatment records are silent 
for any complaints of, treatments for, or diagnosis of OCD.  
On his September 1960 exit examination, the Veteran's 
psychiatric condition was clinically evaluated as normal.  
There were no indications that the Veteran had OCD.  
Moreover, in his contemporaneous report of medical history, 
the Veteran did not indicate whether or not he experienced 
any OCD.  Post-service treatment records show that the 
Veteran was diagnosed with OCD many years after service.  The 
first mention of OCD appears to be in a Valley Counseling 
Services, Inc. intake report that is dated in February 1990 

The Veteran was afforded a VA examination in October 2002.  
The examiner noted that in hindsight, the Veteran believed 
that the onset of OCD symptoms occurred while working at a 
department store post service.  At the time of the 
examination, the Veteran reported that he believed he was 
entitled to full disability since 1958 because exposure to 
loud noises in the military caused his OCD.  The Veteran 
added that there was no OCD in his family.  After examining 
the Veteran and reviewing the Veteran's claims file, the 
examiner concluded that he could not find literature 
supporting any correlation between a hearing disorder 
secondary to noise exposure and OCD.  The examiner observed 
that there was a strong, probably unintentional need within 
the Veteran to relate his psychological problems to a 
physical ailment.  In the examiner's opinion, there was a 
clear financial incentive to relate the OCD and tinnitus 
since much of the Veteran's fervor reflected his need to hold 
someone other than himself accountable for his current 
situation.  He diagnosed adjustment disorder with mixed 
anxiety and depressed mood-chronic.      

Later, a March 2004 was received from his relative D. P., 
DMH.  As the Veteran's nephew, he recounted the changes he 
saw in the uncle he idolized while growing up.  Based on 
literature, which the Board notes were not identified, he 
opined that there was a strong link between tinnitus and 
other ear disorientations, and that OCD and anxiety were 
symptoms most associated with tinnitus.  At the September 
2007 hearing, Dr. P. testified that tinnitus creates anxiety 
which in turn causes confusion.  He stated that the body 
finds its own way to deal with that confusion, and in the 
Veteran's case, has developed into OCD.  

A March 2004 letter was received from Barry S. Layton, Ph.D., 
who opined that the OCD is causally related to the tinnitus 
based on the history provided by the Veteran, observations on 
interview, and what he characterized at the time as the 
currently accepted cause-effect relationship between the 
tinnitus and psychotherapy.
Dr. Layton admitted that he was unaware of specific data 
associating development of OCD with tinnitus, but was aware 
that data did exist linking depression and other psychiatric 
disorders with tinnitus.  

Afterwards, the Veteran was afforded another VA examination 
in May 2004 to determine whether his OCD is secondary to his 
tinnitus.  It was noted that the Veteran was diagnosed with 
OCD in 1990 and had been treated since that time.  It was 
also noted that the Veteran strongly believed that the OCD 
actually started in 1958 and was directly related to the 
nerve damage in his ears.  

By contrast, the examiner thought that the origin and onset 
of the OCD were unclear and referenced the February 1990 
Valley Counseling Service initial evaluation in which the 
Veteran denied a history of psychiatric problems.  The 
examiner noted that it was even more difficult to make a 
connection between the service-connected tinnitus and the 
OCD.  The examiner remarked that he was unfamiliar with 
literature regarding tinnitus, and as such could not cite any 
research in support of the Veteran's claim.  Of more 
importance to the examiner was the late onset of the 
condition as was reflected in the Veteran's clinical records.  
The examiner continued that if the OCD had a direct 
connection to the tinnitus, then it would have compromised 
the Veteran's functioning much sooner and would have come to 
the attention of the mental health care community.  

After administering the Minnesota Multiphasic Personality 
Inventory-II testing, it appeared to the examiner that the 
Veteran made excess use of denial and projection, and had a 
strong tendency to seek medical explanations for 
psychological conditions.  It also appeared to the examiner 
that although the Veteran conducted considerable research 
regarding tinnitus and OCD, the Veteran's defense mechanisms 
and lack of insight prohibited the Veteran from understanding 
the full etiology of his psychiatric condition.  

By letter written in April 2005, Robert J. Ronis, M.D., 
M.P.H. noted that based on the most recent article by Gerhard 
Andersson, Ph.D., Dr. Layton's report, and review by the VA, 
there appeared to him growing literature including 
"authoritative" references suggesting an association 
between tinnitus and OCD.  

Addressing the various opinions rendered, a VA examiner noted 
in his June 2005 medical opinion that there were no documents 
with any definitive statement that there was causal link 
between the Veteran's tinnitus and OCD.  He based his opinion 
on the October 2002 and May 2004 VA examinations, and the 
Veteran's claims file that included a March 2004 letter from 
Dr. Layton and an April 2005 letter from Dr. Ronis.  
Addressing Dr. Ronis's statement that there was "growing 
literature including 'authoritative references' suggesting an 
association between tinnitus and [OCD]," the VA examiner 
responded that the only relevant research article in the file 
reported an increase incidence of mental health problem among 
people with tinnitus and was not evidence of a causal 
relationship between OCD and tinnitus.   
           
Addressing Dr. Layton's statement that "scientific 
literature increasingly recognizes the cause-effect 
relationship between tinnitus, vestibulopathy, and 
psychopathology," the examiner stated that it was inaccurate 
and explained that there was extremely limited scientific 
literature and none even approached showing a causal 
relationship.  After reviewing the OCD literature contained 
in the Veteran's claims file, the examiner concluded that 
while there were several interesting theories of the cause of 
OCD, there was no undisputable consensus among the theories, 
and there was no theory suggesting tinnitus caused OCD.  

According to the examiner, there was very little evidence 
that the Veteran's tinnitus led to his OCD.  He explained 
that even though scientific literature showed an increased 
correlation regarding the relationship between the tinnitus 
and OCD, the fundamental rule of research states that 
"correlation does not mean causation."  As a result, the 
examiner opined that the Veteran's OCD was not caused by or 
was a result of his tinnitus.      

In a statement received in April 2006, Dr. Ana Martinez of 
the Warren VA clinic in Ohio stated that there are studies 
showing a correlation between OCD and tinnitus as comorbid 
conditions.

Other medical opinions submitted by the Veteran is a November 
2006 letter from Todd M. Ivan, M.D.  Based on the medical 
history provided by the Veteran and the literature submitted, 
he opined that it was as likely as not that the OCD stemmed 
from the service-connected tinnitus.  

In a December 2007 letter, Daniel E. Schweid, M.D., a 
Psychiatric Consultant at Valley Counseling Services opined 
that the Veteran's preoccupation with the tinnitus and his 
obsessive concerns about it have worsened his OCD, primarily 
on a psychological basis.  He stated that he would leave to 
greater experts regarding whether there is a direct 
neurological link between tinnitus and OCD.  He said that he 
did agree that the Veteran was more incapacitated by the 
combination of disorders than he would have been with one or 
the other.  

With differing medical opinions, the Board obtained a 
Veterans Health Administrative (VHA) opinion.  In July 2008, 
the medical examiner reported that a review of the scientific 
literature did not yield any studies on tinnitus and anxiety 
disorders that were more recent that what appear in the clams 
file, and there were no studies besides the internet study by 
Andersson et al. (2004), which specifically looked at 
tinnitus and OCD.  

The psychologist further noted that the Swedish study by 
Zoger et al. published in the July/August 2006 issue of 
Psychosomatics did not specifically address OCD per se but 
rather just "anxiety disorder" in general.  

He additionally discussed the April 2005 letter from Robert 
J. Ronis, M.D., MPH who cited to Gerhard Andersson et al. in 
the Nordic Journal of Psychiatry in 2004 and noted the 
following: that the authors suggest that the high OCD 
incidence "merely reflects the intrusive nature of patients 
with tinnitus suffering from OCD"; that a recent 2003 study 
found an incidence of just 11 percent of patients with 
tinnitus suffering from OCD; that the authors also mentioned 
that the high incidence was not mirrored in the Hospital 
Anxiety and Depression Scale (HADS) in all other studies; and 
that the sample was selected and self-recruited.  

He then addressed the November 2006 letter from Todd M. Ivan, 
MD, president of the Ohio State Psychiatric Physicians 
Association who cited an article in Psychosomatic Medicine in 
2002.  The staff psychologist said that the data was hardly a 
ringing endorsement of either a strong relationship between 
tinnitus and anxiety, or the impact of subjects taking an on-
line manualized treatment intervention.  

After reviewing the medical articles of record, he concluded 
that "the science is not there to support the notion that 
OCD is causally related to the suffering of tinnitus."  The 
examiner further stated that the inherent difficulty of 
isolating a group of tinnitus patients from controls and 
following them longitudinally gave him doubt as to whether 
the science of "cause and effect" of tinnitus and OCD will 
ever emerge.

The examiner then focused his attention to the first instance 
the Veteran sought treatment for anxiety in February 1990 and 
noted it was related to the Veteran's job loss at a 
department store with no recognition by the Veteran that 
there was an association with his OCD.  The VA examiner 
shared that it was possible that the Veteran was too 
embarrassed or ashamed to admit all of his symptoms of OCD, 
but then noted that the Veteran seemed forthcoming with 
personal material.  

The examiner reported that there is nothing of record, 30 to 
43 years after discharge, that could be remotely construed to 
suggest that the Veteran's OCD is proximately due to, or has 
been caused or aggravated by his service-connected tinnitus.  

After reviewing the Veteran's VA examination, he stated that 
if OCD were present longer, the Veteran would have had 
compromised functioning much earlier in his life, not 30 
years after discharge from the military.  He stated that 
while the Veteran may have been struggling with OCD symptoms 
that impaired his work at a department store, the OCD was not 
documented anywhere.

The examiner disagreed with Dr. Layton and noted that right 
before Dr. Layton linked the Veteran's OCD to his tinnitus, 
Dr. Layton admitted that he was unaware of specific data 
associating development of OCD with tinnitus.

The examiner concluded that he could find nothing 
authoritative about the Veteran's claim in any of the 
referenced articles.  He reported that he could not find 
convincing evidence that it is at least as likely as not that 
the Veteran's OCD is proximately due to or has been caused or 
aggravated by his service-connected tinnitus.  

With conflicting medical opinions (VA and private), the Board 
requested an independent medical expert opinion and 
subsequently received an October 2009 opinion from John H. 
Wisner, M.D., Associate Clinical Professor of Psychiatry and 
Behavioral Sciences of the Kansas University School of 
Medicine.  Dr. Wisner reviewed the Veteran's entire claims 
file.  In the October 2009 psychiatric independent medical 
opinion, he shared that he had 28 years of practice as a 
boarded psychiatrist with 23 years of treating and evaluating 
patients in the VA, and an almost equally long career as a 
forensic psychiatrist.
  
Dr. Wisner stated that it is not possible to precisely date 
the exact onset of the OCD in the Veteran's case.  He 
continued that OCD is a chronic condition that is diagnosed 
only when, as in the Veteran's case, at whatever age severity 
rises to the point of restricting activity; discomfort rises 
to the point that the patient seeks care; or others take note 
of dysfunction and prompt an evaluation.  He opined that it 
is more likely than not that the Veteran's OCD would have 
been apparent to scrutiny which the Veteran simply did not 
ask for or receive.  He stated that it was not surprising 
that the Veteran's diagnosis escaped "mental health 
community" even though present during the Veteran's military 
service.  In his opinion, all the causes of diagnostic 
tardiness are exemplified in the Veteran's case and that the 
Veteran's OCD more likely than not "began" with the 
development of his central nervous system; was beneath the 
"radar" in childhood; developed and worsened but was never 
recognized in adulthood; and became impossible to miss by 
1982. 

When asked what was the likelihood that the Veteran's OCD is 
proximately due to his service-connected tinnitus, he 
responded that it was highly unlikely.  However, when asked 
what was the likelihood that the Veteran's OCD has been 
aggravated by the Veteran's service-connected tinnitus, he 
responded that it was very likely.  He explained that OCD is 
a disorder of vigilance and "doubt."  He noted that it 
largely consisted of high levels of activation (such that 
sufferers are struck by asymmetry or disorderliness which 
normal people simply do not take note of or pass by readily), 
and the need to correct or restructure the disorderly.  He 
said that activating, arousing, or alerting "signals" 
almost invariably worsen the obsessive worry and compulsive 
"correcting."  The medical expert stated that tinnitus 
becomes an intolerable "itch" and should be expected to 
exacerbate the discomfort (and thus the dysfunction ) of OCD.  
He further stated that these conditions are as in many cases 
of comorbidity, synergistic in a number of ways to produce a 
higher degree of disability due to either than would be 
expected from either alone.  

Analysis

The Board first finds that the preponderance of the evidence 
is against service connection for OCD as incurred during 
service.  Service treatment records do not include any 
pertinent complaints or medical observations or findings of 
OCD.  It is highly significant that the Veteran's was 
clinically evaluated as psychiatrically normal at the time of 
his discharge examination.  This demonstrates that medical 
personnel were of the opinion at that time, based on direct 
examination, that no psychiatric disorder was present.  
Review of the overall evidence does not show any persuasive 
evidence of OCD for approximately 30 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
acknowledges the October 2009 opinion by Dr. Wisner to the 
effect that the OCD began with the development of the 
Veteran's central nervous system.  The Board interprets Dr. 
Wisner's comments regarding OCD during childhood as well as 
during service as an opinion that the OCD was probably 
present, though not detected, all during the Veteran's life.  
Dr. Wisner appears to believe that the OCD was present, but 
just never recognized.  While recognizing Dr. Wisner's 
qualifications, his comments in this regard appear to be 
somewhat speculative and the Board declines to accept them as 
persuasive evidence that the ODC was manifested or incurred 
during service.  The objective findings by medical personnel 
based on actual examination of the Veteran at the time of 
discharge from service are entitled to more weight.  In sum, 
the Board finds that service connection for OCD is not 
warranted as causally related to the Veteran's active duty 
service.

Turning to the question of secondary service connection under 
38 C.F.R. § 3.310, there is conflicting evidence regarding 
whether the OCD was proximately caused by the service-
connected tinnitus.  Some opinions cite to research which 
suggests some correlation between OCD and tinnitus, but some 
examiners dispute such a conclusion.  It appears to the Board 
that the various examiners simply do not agree with the 
conclusions to be drawn from certain statistical studies.  
The Board finds that it would be speculative to find that the 
OCD is proximately due to the tinnitus based only on 
statistical studies when there is such dispute among the 
medical community as to the conclusions to be drawn from such 
studies.  Service connection is not warranted based on 
speculation.  

The independent opinion of Dr. Wisner does, however, include 
a strong unequivocal opinion that the OCD has been aggravated 
by the tinnitus.  The Board believes that his opinion in this 
regard as an expert is entitled to considerable weight.  It 
was based on a thorough review of the claims file, to include 
all of the various other medical opinions and literature.  
The Board therefore finds that service connection is 
warranted for OCD as aggravated by the service-connected 
tinnitus.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that an RO letter in March 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 

ORDER

Entitlement to service connection for OCD secondary to the 
Veteran's service-connected tinnitus on the basis of 
aggravation is warranted.  To this extent, the appeal is 
granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


